0FFlCEOFTHEATTORNEYGENERALOFTEXA.S
                                       AUSTIN




Honoyable    D. klchard      Voges
couuty Attorney
Wilson county
Floresville,    Texas
Dear Sir:




               Your reqwst      ror                         e r0imf5g             queatlcns:
                                                          8' court      or




                                                iencr8* caurt or
                                                erirr,  mcnthly, a
                                                exumae and @-keep
                                                urnlahed the Sheriff

                                 your letter thet wllson Ootmty, Tems
                                ree system and that it8 ctticerm are conw
                                   You rmrther advise that the SheriK or
                                 hly the 8tlpp0r seventy-rive   ($Ts.oo) Dol-
                                 lary by virtue or Article    59%. BeViSed

               article   5899   (a),   Revbed    Civil.     .3tatutee        of   Texas,   reads
ti8 r0ii0ws:
                     *lit the clu.cree0r each mcnt?i 0r his
               tenure or orrlce eech orrleee Maed here3.n
Honorable D.eloherd    Voges,   Page 2


          who is compeneated on a ree basis shall
          make as part or the report          how required by
          law, an itemized and mvorn statement or
          all the actual and neoessary expenses ln-
          ourred by him in tha conduct of hiaofiioe,
          such ae stationery,       stamps, telephone,
          premiunla on 0rriOiazs*       bond@,’ lncludlng
          the doat or eurety      bonds ror hla Deputfee,
          premium on iire,      burglary,     thert, robbery
          lneuranoe proteotlng       public iundo, travel-
          ing srpenees and other necessary expeneee.
          The Commieelonere~ Court of the county oS
          the Sherirr’s reoldence may, upon the
         written and sworn applieation.of            the
          Sheriff   stating the moeeslty         thereror,
         purohase equipment for a bureau or orlmlnal
          ldent irloatlon    euoh as aameras, ringer
          prlntoarda,     inke,   ohealcals,     mloroecopes,
          radio and laboratory       equipmat.,     riling
          oarde, filing     aabinets      tear gas and other
         equipment in keeping with the eystem’in
         use by tlm Department or Publie Safety of
         this State or the United States Department
         of Juetlce and/or Bureau of Crlmlnal Identl-
         rimion.        Ii euoh expenses be inourred in
         ~oonnection with any particular          oese, suoh
         statenrrnt ahall name euoh oane.            Suoh ox-
         pense account shall be ‘subject to. the audit
         of the County Auditor,         If any, otherrise     by
         ths Comaiselonere~       Court; and ir it appear8
         that any item or such expense was not ln-
         aurred by. euoh orrioer       or euoh item #ai. not
         a neoeeearp expen’m of oifloe,            suah item
         shall be by such auditor or oourt rrjeoted,
         in which oaae the oolleotions           of auoh item
         may be adjudloated       in any oourt of aompetent
         jurllpdiotion.      The amount or ‘rralarlea paid
         to Aeeistante     and Deputlea ahall also be
         clearly    ehown by euoh oifloer,         giving the
         name, position      and amount paid eaoh; and in
         no event shall any oifioer           ehow any greater
         amount than actually        paid any such Assistant
         or Deputy.      The amount of such ex ensee
         together    with the axmi%t or: salar % B paid to
         AssiatXSIt#, Deputies and Clerks shall be paid
         out of the reas earned by 6UOh oftloer.              The
                                                                                 358



Xonorable    D. Richard Vcgee,     Rage 3


             Commissioners* COttrt Of the county of the
             Sheriff*8  reeldence may, upon the written
             and eworh appllcatlon     or tti Sherlrr       etat-
             ing the neceseltg    thereror,      allow one or
             more automobile8    to be used by the Sheriii
             Iu the dlscherge or his ofiicIa1          duties, whIoh,
             If purchased by ths CoUnty, sbcll be bought
             In the meuner prescribed      bylaw ror tbs pur-
             chase or supplIe8    and paid ror out or th8
             Osneral Fund or the county and t&ey shell be
             and rema3.11the property or the county.            The
             expense or stelntenance, depreolatlon          and op-
             eration of such automobiles as may be allowsd,
             whether purcbrsed brthv        county    or omed by
             the Sheriff or his Deputies personally,            shall
             be paid for by the 5herlff aud the amount there-
             of shall be reported by the Sherifr,           on the re-
             port above Prsntlonrd, In the suse mannerns
             herein provided ror other expen~es.~

             Artiole  3891, Revised    Civil   Statutes   or Texas,      made,
in part,    as rouws:
                    Qach ofrloer    nemed ia t&Is Cheptcr
             shall rir8t out or the ourront tee8 cr his
             oSfio6 pay or be paid the amount allowed him
             uwler thrs proviaiona     or Artlols  5555, together.
             with the salaries     of his assistants   agd de-
             putles,   and authorleed expenses under Artiala
             3899, end the amount nooesnry to corer oosts
             or pmmlum on whatever surety bond may be re-
             quired by law.      Ir the current gee8 of aueh
             office   collected   In any year be pore than ths
             amount needed to pay tim amounts above specirled,
             same shall be doomed oxuess feis,       aml slnll be
             disposed    or in the uanner herebarter     provldad.

                    "In oounties oontalnfag twenty-rive    thousand
             (g5,OOO) or less inhabltauts,     DIstrIct aad County
             ofricors   naxed herein shell retain one-third     of
             suoh exuess fees until suoh one-third,      togetlmr
             with tbs amounts specIfIed     In Article  3583,
             emounte to Three Thousand Dollare ($3,000).        Pre-
             cinot orrlodm     shall retain en+thh-4 u@I.l such
Honorab+e D. Richard Voges,      Pago 4


            one-third     together with the amount speolrt-
            od in &r&l8       5883, amunte to Fourteen
            5drad     Dollar8 (#1400).a


            This Dopartmant   ha8 repeatedly ruled $hat whore oamty
OrriOOrS   are oomponeatod   upon a reo bhsI8 tbrt ixponses inoldont
to county offIce   muet be paid Worn current rees bolonglng to
.saId orrice.   Yes opinion   dated July13,  1934, written by Eon.
Julius F. Franki,   Assistant Attorney Oenoral; and meny otbr
opinions 0r this Departsmnt.
          $6 ooncur with you In your opinion and wleh to thank
you ror your very able brief which be8 assisted us in passing
upon thle question.
          tlYoagree with you that Senate Concurrent Resolution
Ho. 40, or ths 44th Texas &gl8~laturo,  passed In loss, he8 m
bearing on Article  3899, Revleod Civil Statutes of TEUS, which
1~s amended In 1937.
           You are therefore  rospeotrully  advised that It IO tIio
oplnlon 0r this Depertmnt that the Comml88loner8* court of
nuson county, Texas, a County operatlag    upon % r80 baSti, lmy
not pay the County Sherlrr,   monthly, the neco8eary ard aotual
expenses rortolephone    out or the General Fund or the County.
Suoh Sheriff however may pay auoh expense out of hIe ourront
r008 or 0frio0.
           You am further reSpeCtfully    edrieodthat     It I8 the
Opinion Or thi8 Department that the COmmi8~~Olpsr8’ cOUrt,Of
'Rileon County, Texan, a County operating upon a fee basfp,      play
not pay the County Sheriff,   sumthly, a oertaln Bum ior the
malntenanoo and up-keep or a county autormbIlo,      furaI8hed the
Sherlrr by the County ror his oificlal    duties,  cut or the Gen-
eral Fund or the County.    Artlola  3899 (a) oxpreruly provides
that the expense of malntenanae, doprocIation     and opeiatlon or
suah autoimbiles  as mey be allowed, whether puzWmeed by the
county or owned by the sherffi    or hIa deputies personally,
shall be paid for by the Sheriff and the asmunt there@ 8-l
be reported by the Sherlfi,   on the report above wntloned,      in
the Sm spanner as 18 provided therein ror other expenses.
           TkwtIag   that thle   8atIoractorlly   an8wers your inquirr
                                                                  ,. -
                                                                         360



Honomble   D. Richard,   Page 5


and with boet regards,   wo.arO
                                       Very truly    yours
                                  A'iWliU'&SY
                                            GILIURAL
                                                   OF TEXAS



                                  BY        Sm.J.Fnnnine
                                                    A4SSiSt6klt